DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: The term “tranmistted” is spelled incorrectly in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesser et al. (Pub. No.: US 2008/0208266 A1); hereinafter referred to as “Lesser”, in view of Libbus et al. (Pub. No.: 2007/0150006 A1); hereinafter referred to as “Libbus”.
Regarding claim 1, Lesser discloses a method comprising: contacting an outer skin surface of a patient with a contact surface of a nerve stimulator (e.g. see figure 2, [0046], [0047]), wherein the patient has a nerve; and generating an electrical impulse; transmitting, as the contact surface contacts the outer skin surface, the electrical impulse from the nerve stimulator, non-invasively through the outer skin surface, to the nerve such that the electrical impulse modulates the nerve (e.g. see figure 2, [0046], [0047]). 
Lesser discloses the claimed invention except for measuring a response of the patient, wherein the response is associated with the nerve being modulated based on the electrical impulse being transmitted to the nerve; and adjusting a parameter of the electrical impulse based on the response being measured. Libbus teaches that it is known to use such a modification as set forth in figure 3 elements 309, 318-320, [0049], figure 4, [0052], figure 11, elements 1176, 1178 to provide more tailored stimulation that can constantly be adjusted in response to sensed patient responses. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Lesser, with such a modification as taught by Libbus, since such a modification would provide the predictable results of more tailored stimulation that can constantly be adjusted in response to sensed patient responses.
Regarding claims 3-5, Lesser discloses the claimed invention except for measuring the response comprises measuring a physiological response of the patient, 
Regarding claim 6, Lesser discloses the nerve is at least one of a vagus nerve, a cranial nerve, a peripheral nerve, or a spinal nerve (e.g. see figure 2, [0046], [0047]).
Regarding claims 7-11, Lesser discloses the claimed invention except for measuring the response comprises sensing a level of a biological marker within the patient, measuring the response comprises measuring a property of at least one of a voice of the patient, a laryngeal electromyographic signal, or an electroglottographic signal, measuring the response comprises measuring a property of an autonomic nervous system of the patient, measuring the response comprises measuring at least one of a vagal artery blood flow of the patient or a cerebral blood flow of the patient, and measuring the response comprises measuring at least one of a pain threshold of the patient, a sway of the patient, or a chemical within a blood of the patient. Libbus teaches that it is known to use such a modification as set forth in figure 3 elements 309, 318-320, [0049], figure 4, [0052], figure 11, elements 1176, 1178 to provide more tailored 
Regarding claim 12, Lesser discloses the parameter comprises at least one of an amplitude of the electrical impulse, a frequency of the electrical impulse, a duration of the electrical impulse, or a waveform of the electrical impulse (e.g. see [0016], [0033], [0044]).
Regarding claim 13, Lesser discloses adjusting the parameter comprises adjusting a position of the contact surface on the outer skin surface (e.g. see figure 2, [0046], [0047]).
Regarding claim 14, Lesser discloses the claimed invention except for the electrical impulse comprises bursts of about 2 pulses per burst to about 20 pulses per burst with each of the bursts having a frequency of about 1 burst per second to about 100 bursts per second and each of the pulses having a duration of about 50 microseconds to about 1000 microseconds. Libbus teaches that it is known to use such a modification as set forth in figure 3 elements 308, 311-315 to provide more tailored stimulation that can constantly be adjusted in response to sensed patient responses. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Lesser, with such a modification as taught by Libbus, since such a modification would provide the predictable results of .
Claims 2 and 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesser and Libbus in view of Wahlgren et al. (Pub. No.: US 2009/0157149 A1); hereinafter referred to as “Wahlgren”.
Regarding claim 2, Lesser and Libbus disclose the claimed invention except for the nerve stimulator comprises a housing hosting the contact surface, wherein the electrical impulse is generated within the housing. Wahlgren teaches that it is known to use such a modification as set forth in figures 3-4 to provide more protection for the stimulus generating circuitry. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Lesser and Libbus, with such a modification as taught by Wahlgren, since such a modification would provide the predictable results of more protection for the stimulus generating circuitry.
Regarding claims 15-25, see the rejections for claims 1-14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP C EDWARDS/Examiner, Art Unit 3792        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792